Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 10/21/2021, with respect to objections to the drawings have been fully considered and are persuasive. The cancellation of claims 6 and 12 overcomes these rejections. The objections to the drawings have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (U.S. 8,690,951) in view of Berelsman et al. (U.S. 2007/0055380).
Regarding claim 1, Baum et al. discloses a glenoidal implant for a shoulder prosthesis, the glenoidal implant comprising: an articular body (component 15 or components 15 and 11, Fig. 5) having 
Baum et al. does not disclose that the main anchoring stud is at least partially covered with a porous or rough surface coating. Berelsman et al. discloses a glenoid implant analogous to that of Baum et al. Berelsman et al. teaches that the main anchoring stud (300, Fig. 10b) of the implant may be covered in a porous surface coating to promote tissue growth (paragraph 0068). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Baum et al. with the teachings of Berelsman et al. by covering the main anchoring stud in a porous surface coating in order to promote tissue growth.

    PNG
    media_image1.png
    595
    668
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    591
    539
    media_image2.png
    Greyscale

Regarding claim 2, the present combined citation discloses the glenoidal implant according to Claim 1. Additionally, Baum et al. discloses that at least 80% of a depth of the central hole (as shown in Fig. A) is empty. Additionally, it is noted that there is an additional opening past the central hole (as shown in Fig. A) which is not empty when the articular body (15) is mounted on the main anchoring stud (19), however as this opening is filled by portion 32 during use of the device, it may not necessarily be interpreted as being a part of the central hole (as shown in Fig. A). Therefore, the entire central hole is empty during use.
Regarding claim 3, the present combined citation discloses the glenoidal implant according to Claim 2. Additionally, Baum et al. discloses that an entire depth of the central hole (as shown in Fig. A) is empty.
Regarding claim 4, the present combined citation discloses the glenoidal implant according to Claim 1. Additionally, Baum et al. discloses that the central hole (as shown in Fig. A) has an entrance on the proximal end (as shown in Fig. A) of the main anchoring stud (19), the entrance being blocked by the articular body (15; Fig. 5).
Regarding claim 5, the present combined citation discloses the glenoidal implant according to Claim 1. Additionally, Baum et al. discloses that the main anchoring stud (19) has a peripheral groove (“ring groove,” col. 7, lines 61-66) at the proximal end (as shown in Fig. A), and the main anchoring stud (19) is fixedly mounted on the anchoring face (as shown in Fig. A) of portion 15 of the articular body (15) by overmolding the articular body (15) in the peripheral groove (Fig. 5; col. 7, line 61 – col. 8, line 4).
Regarding claim 8, the present combined citation discloses the glenoidal implant according to Claim 1. Additionally, Baum et al. discloses that a secondary anchoring stud (as shown in Fig. A) protrudes from the anchoring face (as shown in Fig. A) of portion 11 of the articular body (15 and 11).
Regarding claim 9, the present combined citation discloses the glenoidal implant according to Claim 8. Additionally, Baum et al. discloses that the secondary anchoring stud (as shown in Fig. A) is a conical stud (Fig. 5) being integral with a portion (11) of the articular body (15 and 11).
Regarding claim 10, the present combined citation discloses the glenoidal implant according to Claim 1. Additionally, Baum et al. discloses that the articular body (component 15 or components 15 and 11) has a plane of symmetry (22) and edges (as shown in Fig. B, derived from Fig. 5) connecting the articulation face (as shown in Fig. A) and the anchoring face (as shown in Fig. A), the edges comprising: a lower edge (as shown in Fig. B) matching a main circle (as shown in Fig. B) having a main diameter and a main center (as shown in Fig. B) placed on the plane of symmetry (22); an upper edge (as shown in Fig. 
Baum et al. does not disclose that the central axis of symmetry of the main anchoring stud intersects the main center, however Baum et al. does teach that aligning the central axis of symmetry of the main anchoring stud with the plane of symmetry of the articular body on which the main center is located helps the surgeon to align the articular body with the bone during installation of the device (col. 3, lines 12-22). It would have been obvious to one skilled in the art at the time of filing to have further modified the device of Baum et al. in view of Berelsman et al. by orienting the main anchoring stud in any position wherein the central axis of symmetry of the main anchoring stud intersects with the plane of symmetry of the articular body in order to facilitate the surgeon in aligning the articular body with the bone during installation of the device, including a position wherein the central axis of symmetry of the main anchoring stud intersects the main center. 
Regarding claim 11, the present combined citation discloses the glenoidal implant according to Claim 1. Additionally, Baum et al. discloses that the articular body (15) is a one-piece body (Fig. 5).
Regarding claim 13, Baum et al. discloses a glenoidal implant for a shoulder prosthesis, the glenoidal implant comprising: an articular body (15) having two opposite faces including an articulation face (as shown in Fig. A) and an anchoring face (as shown in Fig. A); and at least one anchoring stud (19 and secondary anchoring studs as shown in Fig. A) protruding from the anchoring face (as shown in Fig. A) and including a main anchoring stud (19), wherein the main anchoring stud (19) includes a central hole (as shown in Fig. A) extending along a central axis of symmetry of the main anchoring stud (19), the main anchoring stud is fixedly mounted on the anchoring face (as shown in Fig. A) of the articular body 
Baum et al. does not disclose that the main anchoring stud is at least partially covered with a porous or rough surface coating. Berelsman et al. discloses a glenoid implant analogous to that of Baum et al. Berelsman et al. teaches that the main anchoring stud (300, Fig. 10b) of the implant may be covered in a porous surface coating to promote tissue growth (paragraph 0068). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Baum et al. with the teachings of Berelsman et al. by covering the main anchoring stud in a porous surface coating in order to promote tissue growth.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (U.S. 8,690,951) in view of Berelsman et al. (U.S. 2007/0055380) as applied to claim 1, and further in view of Shultz et al. (U.S. 6,364,910).
Regarding claim 7, the combined citation of Baum et al. in view of Berelsman discloses the glenoidal implant according to Claim 1. Baum et al. does not disclose that the anchoring face of portion 11 of the articular body has a plurality of recesses forming a macrostructure to promote pressurization of a cement layer inserted between the anchoring face and a bone. Shultz et al. discloses a glenoid implant analogous to that of Baum et al. Shultz et al. teaches that, in the glenoid implant, the anchoring face (33) of the articular body (30) has a plurality of recesses (56 and 57) forming a macrostructure (Figs. 
Additionally, as the claims contain a substantial amount of functional language ("to promote"), applicant is reminded that, per MPEP 2114, apparatus claims must be structurally distinguishable from the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Regarding the limitation that the plurality of recesses promote pressurization of the cement layer, this limitation is considered functional as it does not provide a structural limitation. Therefore, the limitation is not considered to have patentable weight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774